Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 4-5 if the Remarks , filed 1/5/2021, with respect to the rejection of claims 1-10, 16-25, 31 and 33 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-10, 16-25, 31, 33 and 35-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16, 31 and 33 require receiving encoded video data, the video data having been encoded using an effective quantization parameter and a base quantization parameter determining the base quantization parameter, decoding the encoded block using the base quantization parameter, determining an estimate of a quantization parameter offset for the decoded block, adding the estimated offset to the base quantization parameter to create an effective quantization parameter, and performing filtering based on the effective quantization parameter. 
The closest prior arts are Zhao and Lu. Zhao discloses several methods of determining a corrected quantization parameter including a method which performs decoding in several steps including a step of dequantizng using a base quantization parameter and performing further decoding using a quantization correction factor. However, as noted by the applicant none of the methods of Zhao disclose both decoding using the base quantization parameter and a step of adding an estimated 
Claims 2-10, 17-25 and 35-42 depend from claims 1, 16 31 and 33 respectively and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423